DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/28/2019 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inomoto (US PUB 2013/0278731) in view of GONCHAROV et al. (US PUB ***; herein after “Goncharov”).	
Inomoto and Goncharov disclose 3D-image pickup optical system/apparatus. Therefore, they are analogous art.
	Regarding claim 1, Inomoto teaches a lens apparatus (i.e., a 3D-image pickup apparatus, FIG. 2, para. [0031]) comprising: two optical systems (as shown in FIG. 2), wherein each of the two optical systems includes a front lens unit having negative refractive power (e.g., lens unit 201 having negative refractive power according to the Table in para. [0080]), an intermediate lens unit (203+204+206), and a rear lens unit (e.g., lens units 207) disposed in this order from an object side to an image plane side (209), wherein each of the intermediate lens units in the two optical systems includes a first reflecting member (204) for bending an optical path at a position adjacent to the (see para. [0031]-[0034] and as shown in FIG. 2), and 
wherein the following conditional expression is satisfied: 0.05<Dout/Din<0.50 (i.e., Dp (Din)=65mm, Image Height (Dout)=5.50mm, Dout/Din=5.50/65=0.085, see para. [0051] and Table in para. [0080]), where Din is a distance between surface vertexes of lenses closest to an object in the two optical systems, and Dout is a distance between surface vertexes of lenses closest to an image plane in the two optical systems.
	Inomoto teaches all limitation except for explicit teaching of Dout is a distance between surface vertexes of lenses closest to an image plane in the two optical systems.
	However, in a related field of endeavor Goncharov teaches a binocular lens arrangement is provided. FIG. 5 shows a binocular version of the embodiment of FIG. 1 (see para. [0045]), and that the image separation on the sensors 20a, 20b can be as little as approximately 2 mm (Dout) (see para. (0048]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inomoto such that the distance between image separation of approximately 2 mm and as shown Din and Dout in reproduced FIG. 5 below as taught by Goncharov, so that a length of the optical system along the optical axis is reduced by comparison to a focal length of the lens assembly (see Abstract of Goncharov).
	

    PNG
    media_image1.png
    500
    772
    media_image1.png
    Greyscale


Regarding claim 7, Inomoto teaches in at least either one of the two optical systems, the front lens unit (201) includes one positive lens and two negative lenses (at least one positive lens and at least two negative lenses as shown in FIG. 2).

Regarding claim 8, Inomoto teaches in at least either one of the two optical systems, the rear lens unit (207) has positive refractive power (see para. [0033] and as shown in FIG. 2).

Regarding claim 9, Inomoto teaches in at least either one of the optical systems, the rear lens unit includes two positive lenses and one negative lens (see para. [0033] and as shown in FIG. 2).

Regarding claim 10, Inomoto teaches in at least either one of the two optical systems, the optical path is bent twice (as shown in FIG. 2, beams bent once in first reflective member 204 and one in second reflective member 206).

Regarding claim 11, Inomoto teaches in at least either one of the two optical systems, the rear lens unit (207) includes a positive lens disposed closest to the object (convex lens, as shown in FIG. 2).

Regarding claim 12, Inomoto fails to teach a horizontal angle of view of at least either one of the two optical systems is 150 degrees or more.
	However, in a related field of endeavor Goncharov teaches it will be appreciated that for an image acquisition device with an optical system with an angle of view just wide enough to capture an image including a sufficiently detailed iris pattern at a distance of say between 20-30 cm (see para. [0059]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inomoto such that the optical system with an angle of view just wide enough (such as 150 degrees or more) to capture an image including a sufficiently detailed iris pattern as taught by Goncharov, in order to obtain an image with a field of view wide enough to acquire a sufficiently complete image of a face for facial recognition (see para. [0059] of Goncharov).

Regarding claim 13, Inomoto teaches a distance (Dp) between surface vertexes of lenses disposed closest to the object in the two optical systems is 40 mm or more and 65 mm or less (i.e., Dp=65 mm, para. [0051]).

Regarding claim 14, Inomoto teaches the two optical systems are identical optical systems (as shown in FIGS. 1-2).

Regarding claim 15, Inomoto teaches an imaging apparatus (i.e., a digital camera, a video camera and a broadcasting camera, see para. [0002]) comprising: a lens apparatus (i.e., a 3D-image pickup apparatus, , FIG. 2, para. [0002] and [0031]); and an image sensor (CCD) configured to capture optical images formed by two optical systems (201) (see para. [0034]), wherein the lens apparatus includes the two optical systems (as shown in FIG. 2), wherein each of the two optical systems includes a front lens unit having negative refractive power, an intermediate lens unit, and a rear lens unit disposed in this order from an object side to an image plane side, wherein each of the intermediate lens units in the two optical systems includes a first reflecting member for bending an optical path at a position adjacent to the front lens unit, and a second reflecting member for bending the optical path at a position adjacent to the rear lens unit (see para. [0031]-[0034], as shown in FIG. 2 and as set forth in claim 1 above), and wherein the following conditional expression is satisfied: 0.05<Dout/Din<0.50 (i.e., Dp (Din)=65mm, Image Height (Dout)=5.50mm, Dout/Din=5.50/65=0.085, see para. [0051], Table in para. [0080]), where Din is a distance between surface vertexes of lenses 
Inomoto teaches all limitation except for explicit teaching of Dout is a distance between surface vertexes of lenses closest to an image plane in the two optical systems.
	However, in a related field of endeavor Goncharov teaches a binocular lens arrangement is provided. FIG. 5 shows a binocular version of the embodiment of FIG. 1 (see para. [0045]), and that the image separation on the sensors 20a, 20b can be as little as approximately 2 mm (Dout) (see para. (0048]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inomoto such that the distance between image separation of approximately 2 mm and as shown Din and Dout in reproduced FIG. 5 below as taught by Goncharov, so that a length of the optical system along the optical axis is reduced by comparison to a focal length of the lens assembly (see Abstract of Goncharov).

Regarding claim 16, Inomoto teaches the optical images formed by the two optical systems are captured by the image sensor (i.e., , para. [0026] and [0034]).

Allowable Subject Matter
Claims 2-6 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art does not teach, or renders obvious, regarding in at least either one of the two optical systems, positive refractive power is provided between a reflecting surface of the first reflecting member and a reflecting surface of the second reflecting member.
Regarding claims 3 and 17, the prior art does not teach, or renders obvious, regarding the following conditional expression is satisfied: 2.00<fm/f<20.00, where, in the at least either one of the two optical systems, fm is a focal length of the intermediate lens unit, and f is a focal length of the at least either one of the two optical systems.
Regarding claims 4 and 18, the prior art does not teach, or renders obvious, regarding the following conditional expression is satisfied: 0.10<|fn/fp|<0.50, where, in at least either one of the two optical systems, fn is a focal length of the front lens unit, and fp is a focal length of the rear lens unit.
Regarding claims 5 and 19, the prior art does not teach, or renders obvious, regarding the following conditional expression is satisfied: 0.10<L1/L<0.60, where, in at least either one of the two optical systems, L1 is a distance on an optical axis from a surface closest to the object in the front lens unit to a reflecting surface of the first reflecting member, and L is a distance on the optical axis from the surface closest to the object in the front lens unit to the image plane.
Regarding claims 6 and 20, the prior art does not teach, or renders obvious, regarding the following conditional expression is satisfied: 0.10<L2/L<0.50, where, in at least either one of the two optical systems, L2 is a distance on an optical axis from a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wakazono (US 8,878,911) teaches a high-performance, compact, lightweight three-dimensional image pickup optical system having wide angle of field, high magnification, and bright F-number, for optically combining parallax images obtained from a pair of left and right optical systems so as to form the images on a single image pickup element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
May 26, 2021